Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control unit configured to” in claim 34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 34, 37, 38, 39, 40, 42, 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over US 6561997 (hereinafter referred as “Weitzel”), in view of US 2012/0248017 (hereinafter referred as “Beiriger”), and US 2013/0336814 (hereinafter referred as “Kamen”).
Regarding claim 34, Weitzel teaches a blood treatment apparatus comprising: 
an extracorporeal circuit (refer fig. 1) comprising a blood conveying side and a dialysate conveying side that are each connected to a blood filter or dialyzer as a blood treatment device (Weitzel discloses in C5/L10-16 that “any blood treatment device can be used in the place of the hemofilter 48. For example, but without limitation, a dialyzer or a plasma filter can be used to separate a filtrate component from the blood. These alternatives work by either dialyzing the blood or filtering the blood with a filter capable of excluding particles larger or smaller than those excluded by the hemofilter 48”, providing dialysate conveying side for a dialyzer would have been obvious to one of ordinary skill in the art to perform dialysis instead of hemofiltration);
the blood conveying side of the extracorporeal circuit comprising: an arterial conduit section arranged to carry blood leaving from a vascular system of a patient to enter the blood treatment device (refer conduit 58); and a venous conduit section arranged to carry treated blood exiting from the blood treatment device to return to the vascular system the patient (refer conduits 50, 2, 70 and 72); 
the blood conveying side of the extracorporeal circuit further comprising or connected to (an annotated figure 1 is provided below indicating examiner’s interpretation of claim limitations): 

    PNG
    media_image1.png
    544
    1173
    media_image1.png
    Greyscale

at least one first source of saline solution, fresh dialysate, or substituate as a first fluid (refer source 62); 
at least one first conduit portion (refer conduit connected to container 62 to the 1st junction) connected to the first source and to a connection (1st junction), the first conduit portion extending directly from the first source to the connection without a pump therebetween (refer fig. 1, the pump 56 is providing downstream of the 1st junction); 
at least one second source (refer source 60) of a second fluid in the form of a concentrate or a solution; 
at least one second conduit portion (refer conduit connecting the container 60 to the 2nd junction) connected to the second source and to the connection (1st junction); 
at least one third conduit portion extending from a connection where the first conduit portion and the second conduit portion are fluidly connected such that both the first source and the second source are in fluid communication with the third conduit portion (refer the conduit from junction of first and second conduit to junction with conduit 58); 
a first conveying device (56) arranged along the third conduit portion, wherein the third conduit portion extends: (i) from the connection to the first conveying device and (ii) from the first conveying device to the venous conduit section or the arterial conduit section.
Weitzel discloses that any blood treatment device can be used in the place of the hemofilter 48, for example, a dialyzer (C5/L10-16). Weitzel does not disclose details of arrangement/changes in conduit layout while employing a dialyzer in place of the hemofilter. Weitzel does not disclose that the dialysate conveying side of the extracorporeal circuit comprising: a fresh dialysate conduit arranged to convey fresh dialysate from a source of fresh dialysate to enter the blood treatment device; and a spent dialysate conduit arranged to convey spent dialysate exiting from the blood treatment device. However, such configuration is a well known configuration of a dialyzer.
Beiriger discloses a blood treatment apparatus (fig. 11A and 11B) comprising: an extracorporeal circuit comprising a blood conveying side (refer fig. 11B) and a dialysate conveying side (refer fig. 11A) that are each connected to a blood filter or dialyzer (114) as a blood treatment device, wherein the dialysate conveying side of the extracorporeal circuit comprising: a fresh dialysate conduit (refer “Dialysate in”) arranged to convey fresh dialysate from a source of fresh dialysate to enter the blood treatment device; and a spent dialysate conduit (refer “Dialysate out”) arranged to convey spent dialysate exiting from the blood treatment device.
Providing a well-known standard configuration of supplying fresh dialysate and removing spent dialysate in a dialyzer circuit as taught by Beiriger would have been obvious to one of ordinary skill in the art in the blood treatment apparatus of Weitzel because Weitzel teaches that the blood treatment apparatus can be a hemofilter or a dialyzer.
Weitzel does not disclose a second conveying device arranged to convey the second fluid through the second conduit portion to the third conduit portion; and a fluid balancing system configured to measure at least an amount of the first fluid conveyed into the first conduit portion.
Kamen teaches a system for infusing liquid (fig. 1), the system includes fluid reservoirs (2, 3, 4) for infusing fluid contained therein into a patient (5), each of the reservoirs (2, 3, 4) are connected to a flow meter, a free-flow detector, a valve and a pump [0067], flow rate of fluids is controlled by controlling the valves and the pumps [0067].
It would have been obvious to one of ordinary skill in the art to modify the apparatus of modified Weitzel to include fluid conveying device on each of the first and second conduits to individually control the amount of fluid being discharged from the respective reservoirs as taught by Kamen.
With regard to limitation “a control unit configured to: (i) monitor the weight of the first fluid conveyed into the first conduit portion, (ii) control the first conveying device to regulate a feed rate of the first fluid and (iii) control the second conveying device to establish a volume or flow relation of the first and second fluids that is set by a user”, use of weight scales to measure and control amount of fluid being dispensed from fluid reservoirs containing dialysate is disclosed by Beiringer (refer scales 170, 168 and 137 in fig. 11A). Beiringer also discloses that the apparatus includes “a microprocessor to which the pumps pumps 238, 240, 242, 244, 245, the three-way valve 232, the weight scales 168,170,237, the sensors 248, 250, 252, 254, and the heater 256 are connected. These instruments can be connected to the microprocessor in any manner that permits signals to be transmitted from the instruments to the microprocessor and vice versa” and “As described below, the microprocessor can control the pumps 238, 240, 242, 244, 245, the valve 232, and the heater 256 based on information received from the scales 168, 170, 237 and the sensors 246, 248, 250, 252, 254” [0091]. Therefore, Beiringer teaches providing a controller that controls output of reservoirs based on measurement of weights.
Applying the same technique of using scales to other reservoirs of the system would have been obvious to one of ordinary skill in the art because one of ordinary skill in the art would have had a reasonable expectation of success in applying the known technique of controlling fluid output using weight scales and valves and/or pumps to known fluid discharge set ups such as reservoirs 60 and 62 of modified Weitzel.
Regarding claims 37, 39, and 44, Kamen teaches providing a controller to control output of fluid from the reservoir by controlling valves and pumps [0067]; and Beiringer teaches controlling output of reservoirs based on input received from the weight scale(s) and configuration of the controller [0091]. In [0122], Beiringer discloses “The microprocessor can confirm that the infusate pump 245 is delivering the desired amount of infusate by monitoring the weight of the infusate jar 233.” It is evident from this disclosure that volume and/or flowrate is determined based on weight of reservoirs.
Regarding claims 38 and 40, Kamen teaches that the system monitors the size of drops being formed within the drip chamber 59, and counts the number of drops that flow through the drip chamber 59 within a predetermined amount of time; the processor 90 may average the periodic flow from the individual drops over a period of time to estimate the flow rate [0351]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of modified Weitzel with teachings of Kamen to provide wherein the first monitoring device is configured to monitor the function of the first conveying device by counting drops of the first fluid, and is further configured to compare, by a comparing device, the detected number of drops with reference data, and wherein the second monitoring device is configured to monitor the function of the second conveying device by counting drops of the second fluid, and is further configured to compare, by a comparing device, the detected number of drops with reference data because one of ordinary skill in the art would have had a reasonable expectation of success in applying a known technique of counting drops to a known device of conveying fluid to achieve predictable result of determining/controlling flow rate.
Regarding claim 42, Weitzel further teaches that the second source is heparin (C4/L52-53). "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). Whether the second fluid is heparin or other compatible fluid does not structurally change the blood treatment apparatus.
Regarding claim 43, Weitzel further teaches that the blood treatment apparatus comprises a hemofiltration apparatus (C3/L36-39).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Weitzel, in view of Beiriger and Kamen as applied to claim 34 above, and further in view of US 2011/0004351 (hereinafter referred as “Kelly”).
Regarding claim 35, modified Weitzel teaches limitations of claim 34 as set forth above. Modified Weitzel does not teach that the extracorporeal blood circuit comprises a blood cassette. However, use of blood cassettes in dialysis systems is well known in the art. Kelly teaches a dialysis system that includes a dialysis fluid cassette-based membrane blood pump; a dialyzer in fluid communication with the blood pump; first and second dialysis fluid cassette-based balance chambers each having (i) a fresh dialysis fluid compartment in fluid communication with the dialyzer and (ii) a spent dialysis fluid compartment; a dialysis fluid cassette-based fresh dialysis fluid membrane pump in fluid communication with the fresh dialysis fluid compartments of the first and second balance chambers; a dialysis fluid cassette-based spent dialysis fluid membrane pump in fluid communication with the dialyzer and the spent dialysis fluid compartments of the first and second balance chambers; and which is configured to receive a data transfer including a prescription entry for the system (abstract). The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness. The rationales include combining prior art elements according to known methods to yield predictable results, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. Therefore, it would have been obvious to one of ordinary skill in the art to use the apparatus of modified Weitzel with an extracorporeal circuit comprising blood cassette(s) since Kelly has established that such is known in the art.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Weitzel, in view of Beiriger and Kamen as applied to claim 39 above, and further in view of US 2013/0281965 (hereinafter referred as ‘965).
Regarding claim 41, modified Weitzel teaches limitations of claim 39 as set forth above. Modified Weitzel does not teach that wherein the second conveying device comprises a syringe pump comprising a stamp, and wherein the second monitoring device is configured to detect the distance by which the stamp of the second conveying device is moved, and to compare, with a comparing device, the detected distance with reference data.
‘965 teaches a pump for administering an agent to a patient includes a housing, a syringe seat, and a bumper (abstract). ‘965 further discloses that “Syringe pumps are used in a variety of medical applications, such as for intravenous delivery of liquid medications, for example a patient in an intensive-care unit (ICU), for an extended length of time. Syringe pumps may be designed so that needles, tubing, or other attachments are attachable to the syringe pump. Syringe pumps typically include a plunger mounted to a shaft that pushes a liquid out of a reservoir. The reservoir may be a tube-shaped structure having a port at one end such that the plunger can push (i.e., discharge) the liquid out of the syringe pump. Syringe pumps can be coupled to an actuator that mechanically drives the plunger to control the delivery of liquid to the patient” [0126]. ‘965 also teaches “The method includes the acts of: receiving a target flow rate of the syringe loaded on the syringe pump; determining a therapy actuation speed corresponding to the target flow rate; actuating the plunger of the syringe out of the barrel at a first predetermined speed until a force sensor coupled to the plunger measures a force that is less than a first predetermined force threshold or the plunger travels out of the barrel by a first predetermined distance; actuating the plunger of the syringe into the barrel at a second predetermined speed greater than the therapy actuation speed until the force sensor coupled to the plunger measures a force that exceeds a second predetermined threshold or the plunger travels into the barrel by a second predetermined distance; and actuating the plunger of the syringe into the barrel at the therapy actuation speed” ([0182], [0187]).
Modified Weitzel and ‘965 are analogous inventions in the art of medical apparatus comprising devices for infusing fluid into a patient. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of modified Weitzel with teachings of ‘965 to provide the second conveying device comprising a syringe pump comprising a stamp, and wherein the second monitoring device is configured to detect the distance by which the stamp of the second conveying device is moved, and to compare, with a comparing device, the detected distance with reference data because one of ordinary skill in the art would have had a reasonable expectation of success in applying a known technique of using a syringe pump and controlling a distance of the stamp/plunger of the syringe pump to a known device of conveying fluid to achieve predictable result of determining/controlling flow rate.
Claims 34, 37, 38, 39, 40, 42, 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over US 6561997 (hereinafter referred as “Weitzel”), in view of US 2004/0133145 (hereinafter referred as “Bene”), and US 2013/0336814 (hereinafter referred as “Kamen”).
Regarding claim 34, Weitzel teaches a blood treatment apparatus comprising: 
an extracorporeal circuit (refer fig. 1) comprising a blood conveying side and a dialysate conveying side that are each connected to a blood filter or dialyzer as a blood treatment device (Weitzel discloses in C5/L10-16 that “any blood treatment device can be used in the place of the hemofilter 48. For example, but without limitation, a dialyzer or a plasma filter can be used to separate a filtrate component from the blood. These alternatives work by either dialyzing the blood or filtering the blood with a filter capable of excluding particles larger or smaller than those excluded by the hemofilter 48”, providing dialysate conveying side for a dialyzer would have been obvious to one of ordinary skill in the art to perform dialysis instead of hemofiltration);
the blood conveying side of the extracorporeal circuit comprising: an arterial conduit section arranged to carry blood leaving from a vascular system of a patient to enter the blood treatment device (refer conduit 58); and a venous conduit section arranged to carry treated blood exiting from the blood treatment device to return to the vascular system the patient (refer conduits 50, 2, 70 and 72); 
the blood conveying side of the extracorporeal circuit further comprising or connected to (an annotated figure 1 is provided below indicating examiner’s interpretation of claim limitations): 

    PNG
    media_image1.png
    544
    1173
    media_image1.png
    Greyscale

at least one first source of saline solution, fresh dialysate, or substituate as a first fluid (refer source 62); 
at least one first conduit portion (refer conduit connected to container 62 to the 1st junction) connected to the first source and to a connection (1st junction), the first conduit portion extending directly from the first source to the connection without a pump therebetween (refer fig. 1, the pump 56 is providing downstream of the 1st junction); 
at least one second source (refer source 60) of a second fluid in the form of a concentrate or a solution; 
at least one second conduit portion (refer conduit connecting the container 60 to the 2nd junction) connected to the second source; 
at least one third conduit portion extending from a connection where the first conduit portion and the second conduit portion are fluidly connected such that both the first source and the second source are in fluid communication with the third conduit portion (refer the conduit from junction of first and second conduit to junction with conduit 58); 
a first conveying device (56) arranged along the third conduit portion, wherein the third conduit portion extends: (i) from the connection to the first conveying device and (ii) from the first conveying device to the venous conduit section or the arterial conduit section.
Weitzel discloses that any blood treatment device can be used in the place of the hemofilter 48, for example, a dialyzer (C5/L10-16). Weitzel does not disclose details of arrangement/changes in conduit layout while employing a dialyzer in place of the hemofilter. Weitzel does not disclose that the dialysate conveying side of the extracorporeal circuit comprising: a fresh dialysate conduit arranged to convey fresh dialysate from a source of fresh dialysate to enter the blood treatment device; and a spent dialysate conduit arranged to convey spent dialysate exiting from the blood treatment device. However, such configuration is a well known configuration of a dialyzer.
Bene discloses a blood treatment apparatus (fig. 3) comprising: an extracorporeal circuit comprising a blood conveying side (refer arterial line 106, venous line 108) and a dialysate conveying side (refer dialysate source 127 passing through dialyzer and to drain) that are each connected to a blood filter or dialyzer (102) as a blood treatment device, wherein the dialysate conveying side of the extracorporeal circuit comprising: a fresh dialysate conduit (126) arranged to convey fresh dialysate from a source of fresh dialysate to enter the blood treatment device; and a spent dialysate conduit (110) arranged to convey spent dialysate exiting from the blood treatment device.
Providing a well-known standard configuration of supplying fresh dialysate and removing spent dialysate in a dialyzer circuit as taught by Bene would have been obvious to one of ordinary skill in the art in the blood treatment apparatus of Weitzel because Weitzel teaches that the blood treatment apparatus can be a hemofilter or a dialyzer.
Weitzel does not disclose a second conveying device arranged to convey the second fluid through the second conduit portion to the third conduit portion; and a fluid balancing system configured to measure at least an amount of the first fluid conveyed into the first conduit portion.
Kamen teaches a system for infusing liquid (fig. 1), the system includes fluid reservoirs (2, 3, 4) for infusing fluid contained therein into a patient (5), each of the reservoirs (2, 3, 4) are connected to a flow meter, a free-flow detector, a valve and a pump [0067], flow rate of fluids is controlled by controlling the valves and the pumps [0067].
It would have been obvious to one of ordinary skill in the art to modify the apparatus of modified Weitzel to include fluid conveying device on each of the first and second conduits to individually control the amount of fluid being discharged from the respective reservoirs as taught by Kamen.
With regard to limitation “a control unit configured to: (i) monitor the weight of the first fluid conveyed into the first conduit portion, (ii) control the first conveying device to regulate a feed rate of the first fluid and (iii) control the second conveying device to establish a volume or flow relation of the first and second fluids that is set by a user”, Use of weight scales and control unit to measure and control amount of fluid being dispensed from fluid reservoirs is disclosed by Bene (refer scales 130 and 132 attached to reservoirs 131 and 133 respectively). In paragraph [0069], Bene discloses “A calculation and control unit (CPU) 125 is able to receive the signals emitted by a first means 124 of measuring the flowrate operating on the purge channel 110 and for controlling one or more means 115, 119, 121, 123 of regulating the flowrate of liquid in order to initiate a haemofiltration operating mode”, and in paragraph [0077] Bene further discloses “Thus, the quantities of anticoagulant and of solution for re-establishing the ionic equilibrium can be known and controlled during the treatment. Knowing said weights, the calculation and control unit (125) is able to directly control the means of regulating the flowrate of liquid in order to obtain a desired quantity of pre-infusion solution and/or post-infusion solution in the extracorporeal circuit”. Therefore, Bene teaches providing a controller that controls output of reservoirs based on measurement of weights.
Applying the same technique of using scales to other reservoirs of the system would have been obvious to one of ordinary skill in the art because one of ordinary skill in the art would have had a reasonable expectation of success in applying the known technique of controlling fluid output using weight scales and valves and/or pumps to known fluid discharge set ups such as reservoirs 60 and 62 of modified Weitzel.
Use of weight scales to measure and control amount of fluid being dispensed from fluid reservoirs is disclosed by Bene (refer scales 130 and 132 attached to reservoirs 131 and 133 respectively). Applying the same technique of using scales to other reservoirs of the system would have been obvious to one of ordinary skill in the art because one of ordinary skill in the art would have had a reasonable expectation of success in applying the known technique of controlling fluid output using weight scales and pumps to known fluid discharge set ups such as reservoirs 60 and 62 of modified Weitzel.
Regarding claims 37, 39, and 44, Bene discloses providing a controller 125 controlling pumps to control fluid being conveyed through the system based on inputs from weight sensors. Bene discloses “[0076] The calculation and control unit 125 is able to receive the signals emitted by at least one of the two balances 130, 132. It controls one or more means 119, 121 of regulating the flowrate of liquid by periodically calculating the actual flowrate or a parameter which is a function of the actual flowrate. [0077] Thus, the quantities of anticoagulant and of solution for re-establishing the ionic equilibrium can be known and controlled during the treatment. Knowing said weights, the calculation and control unit (125) is able to directly control the means of regulating the flowrate of liquid in order to obtain a desired quantity of pre-infusion solution and/or post-infusion solution in the extracorporeal circuit”; and Kamen also teaches providing a controller to control output of fluid from the reservoir by controlling valves and pumps [0067].
Regarding claims 38 and 40, Kamen teaches that the system monitors the size of drops being formed within the drip chamber 59, and counts the number of drops that flow through the drip chamber 59 within a predetermined amount of time; the processor 90 may average the periodic flow from the individual drops over a period of time to estimate the flow rate [0351]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of modified Weitzel with teachings of Kamen to provide wherein the first monitoring device is configured to monitor the function of the first conveying device by counting drops of the first fluid, and is further configured to compare, by a comparing device, the detected number of drops with reference data, and wherein the second monitoring device is configured to monitor the function of the second conveying device by counting drops of the second fluid, and is further configured to compare, by a comparing device, the detected number of drops with reference data because one of ordinary skill in the art would have had a reasonable expectation of success in applying a known technique of counting drops to a known device of conveying fluid to achieve predictable result of determining/controlling flow rate.
Regarding claim 42, Weitzel further teaches that the second source is heparin (C4/L52-53). "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). Whether the second fluid is heparin or other compatible fluid does not structurally change the blood treatment apparatus.
Regarding claim 43, Weitzel further teaches that the blood treatment apparatus comprises a hemofiltration apparatus (C3/L36-39).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Weitzel, in view of Bene and Kamen as applied to claim 34 above, and further in view of US 2011/0004351 (hereinafter referred as “Kelly”).
Regarding claim 35, modified Weitzel teaches limitations of claim 34 as set forth above. Modified Weitzel does not teach that the extracorporeal blood circuit comprises a blood cassette. However, use of blood cassettes in dialysis systems is well known in the art. Kelly teaches a dialysis system that includes a dialysis fluid cassette-based membrane blood pump; a dialyzer in fluid communication with the blood pump; first and second dialysis fluid cassette-based balance chambers each having (i) a fresh dialysis fluid compartment in fluid communication with the dialyzer and (ii) a spent dialysis fluid compartment; a dialysis fluid cassette-based fresh dialysis fluid membrane pump in fluid communication with the fresh dialysis fluid compartments of the first and second balance chambers; a dialysis fluid cassette-based spent dialysis fluid membrane pump in fluid communication with the dialyzer and the spent dialysis fluid compartments of the first and second balance chambers; and which is configured to receive a data transfer including a prescription entry for the system (abstract). The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness. The rationales include combining prior art elements according to known methods to yield predictable results, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. Therefore, it would have been obvious to one of ordinary skill in the art to use the apparatus of modified Weitzel with an extracorporeal circuit comprising blood cassette(s) since Kelly has established that such is known in the art.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Weitzel, in view of Bene and Kamen as applied to claim 39 above, and further in view of US 2013/0281965 (hereinafter referred as ‘965).
Regarding claim 41, modified Weitzel teaches limitations of claim 39 as set forth above. Modified Weitzel does not teach that wherein the second conveying device comprises a syringe pump comprising a stamp, and wherein the second monitoring device is configured to detect the distance by which the stamp of the second conveying device is moved, and to compare, with a comparing device, the detected distance with reference data.
‘965 teaches a pump for administering an agent to a patient includes a housing, a syringe seat, and a bumper (abstract). ‘965 further discloses that “Syringe pumps are used in a variety of medical applications, such as for intravenous delivery of liquid medications, for example a patient in an intensive-care unit (ICU), for an extended length of time. Syringe pumps may be designed so that needles, tubing, or other attachments are attachable to the syringe pump. Syringe pumps typically include a plunger mounted to a shaft that pushes a liquid out of a reservoir. The reservoir may be a tube-shaped structure having a port at one end such that the plunger can push (i.e., discharge) the liquid out of the syringe pump. Syringe pumps can be coupled to an actuator that mechanically drives the plunger to control the delivery of liquid to the patient” [0126]. ‘965 also teaches “The method includes the acts of: receiving a target flow rate of the syringe loaded on the syringe pump; determining a therapy actuation speed corresponding to the target flow rate; actuating the plunger of the syringe out of the barrel at a first predetermined speed until a force sensor coupled to the plunger measures a force that is less than a first predetermined force threshold or the plunger travels out of the barrel by a first predetermined distance; actuating the plunger of the syringe into the barrel at a second predetermined speed greater than the therapy actuation speed until the force sensor coupled to the plunger measures a force that exceeds a second predetermined threshold or the plunger travels into the barrel by a second predetermined distance; and actuating the plunger of the syringe into the barrel at the therapy actuation speed” ([0182], [0187]).
Modified Weitzel and ‘965 are analogous inventions in the art of medical apparatus comprising devices for infusing fluid into a patient. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of modified Weitzel with teachings of ‘965 to provide the second conveying device comprising a syringe pump comprising a stamp, and wherein the second monitoring device is configured to detect the distance by which the stamp of the second conveying device is moved, and to compare, with a comparing device, the detected distance with reference data because one of ordinary skill in the art would have had a reasonable expectation of success in applying a known technique of using a syringe pump and controlling a distance of the stamp/plunger of the syringe pump to a known device of conveying fluid to achieve predictable result of determining/controlling flow rate.
Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive. 
Regarding claim 34, applicant argued that 

    PNG
    media_image2.png
    319
    1217
    media_image2.png
    Greyscale

This is not found to be persuasive. Combination of the cited references are not merely arbitrary. The office action has provided teachings of the prior arts and motivation(s) to combine the prior arts. 
Newly added limitation of 

    PNG
    media_image3.png
    200
    1089
    media_image3.png
    Greyscale

is taught by Weitzel. It is evident from fig. 1 of Weitzel that the first conduit portion does not contain a pump. 
Newly added limitation of 

    PNG
    media_image4.png
    250
    1032
    media_image4.png
    Greyscale
 
is taught by the combinations of Weitzel, Beiriger, Bene and Kamen.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777